In re Metropolitan Crime Comm/N.O.; Goyeneche, Rafael; Radosti, Anthony; — Defendants); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “I”, No. 94-587; to the Court of Appeal, Fourth Circuit, No. 94CW-1453.
Granted. Ruling of trial judge is vacated insofar as it barred the Metropolitan Crime Commission from taking plaintiffs deposition until the privilege issue was resolved. Case remanded to the district court for further proceedings.
JOHNSON, J., not on panel; recused.